DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Claim 2 recites an average particle diameter of the silica particles is a nano order and is a micro order.  It is interpreted that a size on a nano order is considered anything smaller than one micron and anything one micron or larger is considered a particles size on a micro order.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962) in view of Nakayama et al. (WO 2014/188924 represented by US PGPub 2016/0089334) and Larsen et al. (2012/0027673). Müller teaches a method for producing a mesoporous silica glass precursor, comprising a stirring step of stirring a silica solution to produce a dispersion solution (col. 9 lines 25-28).  Müller further teaches the silica solution comprises a silica precursor, such as a colloid or pyrogenic silica (col. 7 lines 32-38), which is considered to be containing silica particles.  Müller further teaches mixing a polymer dispersion into the silica dispersion to form a mixed dispersion, wherein the polymer dispersion further comprises a polymerization initiator (col. 1 lines 60-62, col. 9 lines 28-30, col. 4 lines 51-67) to help aid in the polymerization reaction, but doesn’t specify a photopolymerization initiatior. Nakayama teaches similar idea comprising mixing a polymer dispersion and a silica dispersion (for example [0274], [0301]), to form a mesoporous silica glass precursor (abstract). Like Müller, Nakayama further teaches using an initiator to promote polymerization.  Nakayama teaches the initiator can be a photopolymerization initiator to help control polymerization and curing of the polymer using ultraviolet energy ([0232], [0239]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a photopolymerization initiator as an alternatively initiator in the process of Müller, so as to provide controlled polymerization of the polymer in the mixed solution. 
Furthermore, Müller teaches the process for producing the mesoporous silica can be carried out at basic, neutral or acidic pH (col. 8 lines 33-35), but fails to specify a pH adjuster based on particle size. Larsen teaches a method for producing mesoporous zeolites ([0003]). Larsen teaches the degree of mesoporosity in mesoporous 
Regarding claim 11, Nakayama further teaches the photopolymerization initiator can be a ketone compound (i.e.1-hydroxy-cyclohexyl-phenyl-ketone ([0233]).
Regarding claims 12 and 25, as mentioned, Müller teaches mixing into the silica dispersion solution a polymer dispersion (col. 9 lines 28-30). Müller teaches the polymer dispersion comprises an acrylic monomer having a hydroxyl group at one end of an alkyl chain and an acryloyl group at the other end of the alkyl chain.  Müller teaches preferred comonomers include hydroxyethyl acrylate, hydroxypropyl acrylate, hydroxylbutyl acrylates, and hydroxylethyl methacrylate (col. 4 lines 20-24).  
Regarding claim 13, Müller teaches producing a mesoporous silica glass (col. 8 lines 36-38), wherein the mesopores are pores having a diameter in the range of 2-50nm (col. 2 lines 9-10).  
Regarding claim 26, Müller teaches the amount of initiator should be about 0.05 to 15 wt% of the monomer used (col. 4 line 51-55), which overlaps with the claimed range of 99:1 to 90:10 of monomer to initiator.
Regarding claim 27, Müller teaches in an example (col. 9 lines 26-30) using (84g+120g+24.4g) 228.4g of a dispersion solution and 20g of the initiator solution, which provides for a weight ratio of about 11:1. 
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962) in view of Nakayama et al. (WO 2014/188924 represented by US PGPub 2016/0089334) and Larsen et al. (2012/0027673) as applied to claim 10 above, and further in view of Imai et al. (2013/0052117).  Regarding claim 14, Müller specifies forming thin films, but doesn’t specify a casting step involving a mold. Imai teaches a method for producing a mesoporous glass body comprising mixing a mesoporous silica precursor with an aqueous solution polymer, such as polyethylene glycol ([0061]-[0065]) and polymerized ([0167]).  Imai further teaches the mixture can be formed in a thin film ([0071]) or molded into any shape by placing the mixture into a reaction chamber having the desired shape, which essentially is a mold ([0068]-[0069]).  Imai essentially teaches the reaction to form the molded mesoporous body can be delayed until after it is casted into a mold.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further provided for the step of casting the mixed solution of Müller into a mold prior to complete polymerization of the mixture, in order to provide for a shaped silica glass precursor, as taught by Imai.
Regarding claims 15-18, as mentioned Nakayama teaches providing ultraviolet energy (which is interpreted to be ultraviolet light) to cure the polymer ([0238]). Thus, in using the photopolymerization initiator for the initiator in the process of Müller, the UV light would cure the mixed solution. Also, in applying Imai, the irradiation would be performed after casting the solution, in order to form a molded body. As irradiating the solution before casting would resulted in a polymerized body that can no longer be casted.   
Regarding claim 19, Müller further teaches solidifying the silica-containing molded body by drying to produce a mesoporous silica glass (col. 8 lines 36-56).  
Müller also specifies mesopores are pores having a diameter in the range of 2-50nm (col. 2 lines 9-10).  
Regarding claim 20, Müller further teaches the step of calcining the mesoporous silica, wherein calcination involves further heating to temperatures of 400-450°C (col. 8 lines 36-50), but doesn’t specify a transparent silica glass. Imai further teaches an example for manufacturing a molded body of mesoporous silica, wherein the body was calcined and a transparent mesoporous silica glass body was obtained ([0083]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a transparent silica glass to result from the calcining step of the Müller as well, as demonstrated by Imai. 
 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962), Nakayama et al. (WO 2014/188924 represented by US PGPub 2016/0089334), Larsen et al. (2012/0027673), and Imai et al. (2013/0052117) as applied to claim 19 above, and further in view of Kegnæs et al. (2016/0137516).   Müller teaches applications for the mesoporous silica precursor include catalysts, membranes, carriers (col. 8 lines 51-58) or sieves (col. 9 line 10, col. 1 lines 31-32), but does not suggest a further step of heating under an alkali condition.  Kegnæs teaches a method for producing porous silica bodies, such as zeolites ([0065]).  Kegnæs teaches the further step of crystallizing the zeolites ([0067]-[0068]) comprising the step of immersing the silica zeolites in an aqueous alkaline solution and heated to about 180°C ([0094], [0096]) to produce a crystalline zeolite.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have . 
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962) in view of Nakayama et al. (WO 2014/188924 represented by US PGPub 2016/0089334) and Larsen et al. (2012/0027673) as applied to claim 10 above, and further in view of Tyagi et al. (6,294,595).  Larsen teaches the formation of mesoporous aggregates can be controlled by adjusting a pH ([0048]), but doesn’t specify measuring an average particle diameter of the silica particles.  Tyagi teaches a silica dispersion comprising silica particles with a size of about 12nm (which is on a nano order) and increasing the pH of silica dispersion from 4.0 to 5.0, which is less than 6.1 (col. 12 lines 45-50, 61-67, col. 13 lines 1-3).  Tyagi teaches increasing the pH causes the silica particles to aggregate. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the of the invention to have employed a similar step of adjusting the pH of the dispersion solution comprising silica particles with a size on a nano order, i.e. from 4.0 to 5.0, so as to promote the aggregation of the silica particles, thus forming mesoporous aggregates, as taught by Tyagi. Regarding claim 24, since the particle size is a nano order, the step of adjusting pH to 7 when the particle size is a micron order is optional.
Response to Arguments
Applicant’s arguments filed July 13, 2021 with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on Patel for any teaching or matter specifically challenged in the argument.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741